Hill, C. J., and Battlk, J., (concurring). We concur in the judgment of reversal, and in all of the opinion upon the points therein declared to be reversible error, and also concur in all 'the points discussed wherein -the rulings were. held not to be error, except two: First, in holding the evidence ádmissible as to the estate which Dr. Taylor received from his wife, the mother of the. contestant. This evidence would be proper, as shown by the authorities, in cases where the attack is on the general capacity of the testator to make a will, but is wholly inapplicable to cases where his general capacity is admitted, where it is admitted he was a man of fine business attainments, and where it is charged that he was only afflicted by a delusion in one particular. Therefore it was wholly irrelevant to the issue thus made to prove the value of the estate which he may have received from the mother of the contestant, and the tendency of such testimony would only be to arouse sympathy in behalf of the daughter, whom the jury would think had not been fairly treated by her father, when the question is not one of fair - treatment of the daughter, but one merely of capacity of the testator to make a will uninfluenced by an alleged delusion. The other point in which we cannot concur is in holding the 8th instruction to be correct. This instruction, given at the instance of the contestant, tells the jury as a matter of law that a person may be entirely sound mentally on all subjects or as to all individuals save one, and as to that particular subject or individual his mind may be so diseased as to render it impossible to say that he is of sound mind and is capable of reasoning and exercising a sound judgment in regard to the delusion. This division of insanity into partial and total originated, judicially, with Sir Matthew Hale, when Lord Chief Justice of England in the reign of Charles II. This great jurist, who did much for the laws of England, yet was not sufficiently beyond his generation to refuse to enforce the law against witchcraft (he was the last English judge before whom a person was convicted and sentenced to death for witchcraft) ; still his division of sanity is followed by many courts and many alienists. It finds support in the testimony of eminent alienists in this case, and is opposed by equally eminent alienists, who declare that partial insanity, or monomania, is an impossibility. They say that monomania is an antiquated term which was used by the English writers, and to some extent by the French writers, who thought that a person could be insane on one idea, and that the term and theory has been abandoned within the last forty years, and that the modern thought is that when a person is insane on one point the individual is insane. One side compares the brain to a barrel of apples, each part separate, and one might be diseased and rot of itself without the other separate particles becoming affected, and so with the part affected by paranoia; while the other side says that the comparison of the brain to a barrel of apples is unfortunate, because the cells in 'the brain and all parts of the brain are connected together; that between apples there is only contract, but between all parts of the brain .there is organic connection, some independent and yet all interdependent. In view of this disagreement between learned doctors, it is not the province of the court to side with either. It is not a legal question, but 'the question of insanity is a question of fact, and the learned doctors may explain it in their own way and according to their own theories, to the satisfaction or dissatisfaction of the jury, but still the question' remains with the jury to decide whether the particular person was sane or insane. When scientists are agreed upon these questions, it may be well for the court to state the scientific conclusion, but when the scientists are at large upon it, it is not the province of the court to accept either theory, but to leave it, as all other questions of fact, to be determined in the particular instance. In the cases in this and other courts, cited in Justice Wood's discussion of this subject, the scientific and legal definitions were accepted without question; but now the evidence here shows, or tends to show, that the scientific world or an important part of it has departed from those theories, and the courts should not blindly follow precedents based on other data.. A recent treatise on Medical Jurisprudence thus discusses this subject: “What is meant by partial insanity? Few legal writers seem to care to analyze what is meant, or can be meant, by a partial insanity. If the words are taken strictly, they must include almost all the insane; for there are few, if any, insane persons who have not some use of their minds. Only the most advanced dements or the most furious maniacs can be placed in a class of patients who have no glimmer of reason, no use of their senses, no power of memory, no play of emotion, however slight; 'and even of these extreme cases such absolute negation of normal mentality can hardly be affirmed. On the other hand, it is not more reasonable to say that a paranoiac or a melancholiac is only partially insane than to say that a patient with typhoid fever is only partially ill because, perchance, his heart or his kidneys may be sound; or to say that a patient with cirrhosis of the liver is only partially sick because his brain or his knee-joints are not affected by the disease.” 1 Wharton & Stille, Med. Jur. § 473. For these reasons we think the court erred in the eighth instruction, and should merely have given, on this subject, this part of it: “The jury are instructed, in considering the question as to the mental soundness of C. M. Taylor and his capacity to make a will at the date of the paper offered for probate, they should take into consideration all the facts and circumstances adduced at this hearing bearing upon his relation to his daughter and his alleged delusion in regard to the state of her affections for him.”